DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 103 in regards to claims 1, 11, 20 and 29 have been considered but are moot due to new grounds of rejection necessitated by amendments. See detailed rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12, 18-21 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cherukuri et al. (US 10,685,652) in view of Garner (US 2018/0122373).
Claim 1,
Cherukuri teaches a device comprising: a memory configured to store a first threshold; and a processor configured to: based on detecting a keyword in a first audio input, determine an audio interference metric of the first audio input; perform a comparison of the audio interference metric to the first threshold, the audio interference metric indicating a level of ambient noise; and initiate, based on the comparison, transmission of a first instruction to a second device to cause the second device to reduce an output sound level ([col. 2 line 51 to col. 4 line 64] [col. 6 lines 1-13] a sound controlled computing devices; first (user), second (music) device and third (music); user’s voice command “please turn down the volume” to turn down the volume second and/or third device; computing SNR of the voice command; comparing SNR to a threshold; turning down the volume to the second device).
The difference between the prior art and the claimed invention is that Cherukuri does not explicitly teach based on detecting a keyword in a first auto input.
Garner teaches detecting a keyword in a first auto input ([Fig. 1] [0023-0024] [0048-51] identifying/analyze signal strength of the trigger word spoken by the user).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Cherukuri with teachings of Garner by modifying system, method, apparatus of multiple voice enabled devices as taught by Cherukuri to include detecting a keyword in a first audio input as taught by Garner for the benefit of controlling display devices and/or media devices in a media streaming environment, these embodiments are applicable to the audio control of any electronic devices in any environment (Garner [0004]).
	
Claims 11, 20 and 29 contain subject matter similar to claim 1, and thus is rejected under similar rationale

Claim 2,
Garner further teaches the device of claim 1, further comprising: a microphone coupled to the processor, the microphone configured to receive the first audio input; and a transmitter coupled to the processor, the transmitter configured to transmit one or more instructions including the first instruction ([Fig. 1] input/output).

Claim 3,
Garner further teaches the device of claim 1, wherein the processor is further configured to: detect a command in a second audio input, the second audio input received subsequent to the transmission of the first instruction perform an action based on the command ([0023-0025] recognizing the trigger word followed by the command; command is the second input; transmitting the command to the other devices), and initiate, subsequent to receipt of the second audio input, transmission of a second instruction to the second device to cause the second device to restore the output sound level ([0023-0025] user can command the other devices to increase the volume).

Claims 12 and 21 contain subject matter similar to claim 1, and thus is rejected under similar rationale

Claim 8,
Garner further teaches the device of claim 1, wherein the first instruction indicates a value of a setting associated with the output sound level of the second device, and wherein the transmission of ([0023-0025] commanding the other device to increase or decrease the volume/channel).

Claim 9,
Garner further teaches the device of claim 1, wherein the processor is further configured to determine a first energy associated with a portion of the first audio input corresponding to the keyword, wherein the audio interference metric is based on the first energy ([0048] calculating the signal strength of the trigger word).

Claims 18 and 27 contain subject matter similar to claim 9, and thus is rejected under similar rationale

Claim 10,
Garner further teaches the device of claim 9, wherein the processor is further configured to determine a second energy associated with the first audio input, wherein the audio interference metric is further based on the second energy ([0023] reception pattern of the trigger word).

Claims 19 and 28 contain subject matter similar to claim 10, and thus is rejected under similar rationale

Claim 30,
Garner further teaches the apparatus of claim 29, wherein the means for receiving, the means for determining, and the means for initiating transmission are integrated into at least one of a virtual assistant, a home appliance, a smart device, an internet of things (IoT) device, a communication device, ([Fig. 1]).

Allowable Subject Matter
Claims 4-7, 13-17, 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/               Examiner, Art Unit 2656